MEMORANDUM**
Aurelio Rodelo-Solis appeals his fifty-seven month sentence imposed following his guilty plea conviction for one count of importation of cocaine, one count of possession of cocaine with intent to distribute, and aiding and abetting, in violation of 21 U.S.C. §§ 952(a), 960 and 841(a)(1) and 18 U.S.C. § 2. We lack jurisdiction and dismiss.
Rodelo-Solis contends that the district court unreasonably granted only a two-level downward departure for extraordinary physical impairment, instead of the ten levels he requested. We lack jurisdiction to review the extent of a discretionary downward departure. United States v. Riggins, 40 F.3d 1055, 1058 (9th Cir.1994); United States v. Vizcarra-Angulo, 904 F.2d 22, 23 (9th Cir.1990). Rodelis-Solis’ out-of-circuit authority is not to the contrary. See United States v. Ghannam, 899 F.2d 327, 328-29 (4th Cir.1990) (stating that the district court’s decision not to *580depart downward as much as the defendant requested is not appealable).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.